NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with Fed. R. App. P. 32.1




                    United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                  Submitted August 15, 2013*
                                   Decided August 19, 2013


                                              Before

                              FRANK H. EASTERBROOK, Chief Judge

                              DIANE P. WOOD, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge


No. 12-3121                                                     Appeal from the United
                                                                States District Court for the
PRINCE ATUM-RA UHURU MUTAWAKKIL,                                Western District of Wiscon-
also known as NORMAN C. GREEN, JR.,                             sin.
       Plaintiff-Appellant,

               v.                                               No. 11-cv-471-bbc
                                                                Barbara B. Crabb, Judge.
PETER HUIBREGTSE, et al.,
      Defendants-Appellees.

                                               Order

   This order covers issues omitted from today’s precedential opinion. The district
court resolved all of these claims summarily, on screening under 28 U.S.C. §1915A.

   1. Mutawakkil contends that some of the defendants gave false testimony in his pro-
ceeding to change the name on his judgment of conviction. He says that the district
court overlooked this contention. It did not. The judge dismissed this aspect of the
complaint because 42 U.S.C. §1983 does not permit a court to hold a witness liable for
earlier testimony. See Rehberg v. Paulk, 132 S. Ct. 1497 (2012); Briscoe v. LaHue, 460 U.S.
325 (1983). Witnesses have absolute immunity from liability in damages.


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 12-3121                                                                           Page 2

   2. Defendants declined to pay for a transcript of the state proceeding in which
Mutawakkil sought to change the name on his judgment of conviction. He contends
that state law requires the state to pay for the transcript. But the federal Constitution
does not oblige states to follow their own laws. In other words, §1983 cannot be used to
enforce state law. See, e.g., Archie v. Racine, 847 F.2d 1211, 1216–17 & n.5 (7th Cir. 1988)
(en banc).

    Mutawakkil is free to pursue his state-law claim in state court. He filed this suit in
state court; defendants removed it on the basis of the complaint’s federal claims. With
those claims resolved, the state-law claims return to state court. 28 U.S.C. §1367(c). The
district court’s judgment was not clear on this, but we modify it to provide explicitly
that the court relinquishes supplemental jurisdiction over all claims under state law and
remands these claims to the court in which suit began.

   3. Mutawakkil contends that some defendants violated the eighth amendment by
withholding blood-pressure medication from him after becoming confused about who
the medication was for. The district court correctly dismissed this claim, because
Mutawakkil does not allege intentional infliction of harm or its equivalent, deliberate
indifference to a known risk of serious harm. See Farmer v. Brennan, 511 U.S. 825 (1994).
Nor does he allege injury. Indeed, the complaint suggests to us that the medication was
not prescribed for Mutawakkil in the first place.

    4. Mutawakkil contends that some defendants violated the due process clause of the
fourteenth amendment by not responding adequately to his grievances. But the Consti-
tution does not require prisons to have administrative systems for the redress of griev-
ances. Absence of an effective grievance system might affect whether a prisoner needs
to exhaust intra-prison remedies before filing a §1983 suit but is not an independent vio-
lation of the Constitution. See Owens v. Hinsley, 635 F.3d 950, 953–54 (7th Cir. 2011);
Grieveson v. Anderson, 538 F.3d 763, 772 n.3 (7th Cir. 2008).

    5. Mutawakkil contends that prison officials sometimes opened his mail outside of
his presence, in violation of Wisconsin law. This claim is outside §1983 but can be pur-
sued on remand to state court. Mutawakkil may find it difficult to prevail unless he can
show injury, which his complaint does not allege. See Ortiz v. Downey, 561 F.3d 664, 671
(7th Cir. 2009).

   6. Mutawakkil maintains that the prison wrongly confiscated some of his docu-
ments. To prevail on a claim that lack of documents deprived him of access to the
courts, he must demonstrate prejudice in a particular suit. See Lewis v. Casey, 518 U.S.
343 (1996). His complaint does not allege any adverse consequence, so this claim was
properly dismissed.

   The district court’s judgment is modified to provide that claims under state law are
remanded to state court and, as so modified, is affirmed.